I concur in the result reached by the majority. However, unlike the majority, I do not conclude ". . . a question of material fact exists as to whether Appellee Herans had the right-of-way in this matter because he failed to display a purple and white permit." (Maj. Op. at 7). To the contrary, I conclude appellee cannot claim a preferential right-of-way under R.C. 4511.451, as a matter of law, because he failed to display the purple and white pennant. As such, any question (dispute) as to whether or not appellee lagged behind the funeral procession is irrelevant to the issue of whether he lost his preferential right-of-way under R.C.4511.451. Unlike the majority, I believe the court, not the jury, should decide whether appellee lost his preferred status under R.C. 4511.451
under the facts of this case.
  ________________________ JUDGE WILLIAM B. HOFFMAN